Citation Nr: 1443352	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  09-31 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a head injury for accrued benefits purposes.

2.  Entitlement to service connection for cirrhosis of the liver for accrued benefits purposes.

3.  Entitlement to service connection for a sinus condition for accrued benefits purposes.

4.  Entitlement to an evaluation in excess of 10 percent for optic nerve head edema, left eye, nuclear sclerosis, for accrued benefits purposes.



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to March 1972.  He died in October 2011, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2014, the appellant requested that her video conference hearing before the Board be rescheduled so that her newly appointed representative could have an opportunity to review the record.  Having found good cause for this request, the case is remanded for the following action:  

Schedule the appellant for a video conference hearing before the Board, according to the date of the original request for such a hearing.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



